Citation Nr: 1209480	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-32 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from December 1955 to April 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 RO rating decision that denied service connection for bilateral hearing loss.  In March 2010, the Board remanded this appeal for further development.  

In September 2011, the Board remanded this appeal to schedule the Veteran for a Travel Board hearing at the RO.  In January 2012, the Veteran testified at a Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset in service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss.  As this represents complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for a "chronic disease," such as sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran contends that he has bilateral hearing loss that is related to service.  He specifically alleges that he was exposed to noise from twin 40 mm anti-aircraft guns while serving aboard the USS Bexar as a trainer during service.  He states that his left ear was approximately six inches from the breach of the gun.  The Veteran indicates that he never wore hearing protection.  He reports that has had hearing problems since his period of service.  

The Veteran had active service from December 1955 to April 1957.  His DD Form 214 reflects that he had one year, one month, and eleven days of foreign and/or sea service.  

The Veteran's service treatment records indicate that at the time of the December 1955 induction examination, no defects were noted with respect to his ears, and his hearing was 15/15 on whispered voice testing in both ears.  The April 1957 separation examination report indicates that there were no ear defects and that the Veteran's hearing was 15/15 on whispered voice testing in both ears.  

The Veteran's service treatment records do not show any hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  There is also no evidence of record of hearing loss within the year after service as required for a presumption of service connection.  

The first post-service evidence of record of any bilateral hearing loss is in a July 2007 treatment report from the Clifton Medical Clinic notes that the Veteran had hearing loss and a lesion on his left ear.  The examiner reported that the lesion on the Veteran's left ear was an actinic keratosis and that the Veteran' had a substantial hearing loss with a normal ear examination.  The examiner reported audiological evaluation results that were indicative of a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.  The assessment was hearing loss.  

A September 2007 VA audiological examination report notes that the Veteran's claims file was not provided.  The Veteran reported that he had decreased hearing.  He indicated that he had hearing difficulty in all situations.  He denied that he had tinnitus.  It was noted that the Veteran was negative for a history of ear pain, ear infections, dizziness, and a familial history of hearing loss.  The Veteran stated that he had military service from 1955 to 1957 and that he had noise exposure to gunfire.  He indicated that he had little occupational noise exposure as he worked in a chemical plant which was not noisy.  The Veteran reported that he also worked in a state agency with no noise exposure.  It was noted that the Veteran did report a history of hunting.  

The examiner reported hearing results that were indicative of a hearing loss disability in both ears under 38 C.F.R. § 3.385.  As to diagnoses, the examiner reported that for the frequencies of 500 to 4000 Hertz, the Veteran had mild to moderate sensorineural hearing loss in the right ear and a mild to moderately-severe sensorineural hearing loss in the left ear.  The examiner indicated that the Veteran denied that he had tinnitus.  The examiner commented that she could not render an opinion as requested without resorting to mere speculation.  The examiner stated that an addendum could be made if the Veteran's claims file was reviewed.  

In an October 2007 addendum to the September 2007 VA audiological examination report, the examiner reported that the Veteran's claims file was reviewed.  The examiner stated that no audiometric hearing tests were found in the claims file.  The examiner reported that an "H1" profile was given to the Veteran at his enlistment and that he had a normal whispered voice test upon his discharge in 1957.  The examiner commented that she could not give an opinion as to whether the Veteran's bilateral hearing loss was related to his military service without resorting to mere speculation.  

A December 2008 treatment report from B. W. Holland, M.D., indicates that the Veteran's audiogram results demonstrated significant slopping sensorineural hearing loss which was maximal at 4000 Hertz.  Dr. Holland stated that such a hearing pattern was seen in noise-induced hearing loss.  Dr. Holland reported that the Veteran had related to him that he had noise exposure using high-caliber guns that were discharged within a foot of his ears, without wearing hearing protection, during his military service.  Dr. Holland commented that there was no question in his mind that the Veteran's military service exposed him to acoustic trauma that had caused his hearing loss.  Dr. Holland remarked that he could certainly say that the Veteran's hearing loss was very likely caused as a result of his military service.  It was noted that the Veteran was a candidate for bilateral hearing aids.  

A May 2010 VA audiological examination report reflects that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail.  The Veteran reported that he had gradual bilateral hearing loss that became noticeable around 2005.  He indicated that he served from 1955 to 1957 in the military as a quartermaster and as a 40 mm dual mount man.  It was noted that the Veteran denied that he had combat experience.  The Veteran indicated that he had artillery and gunfire noise exposure during his period of service and that he did not use hearing protection.  He stated that he had civilian occupational noise exposure while working with tractors in farming and that hearing protection was used at that time.  The Veteran denied that he had recreational noise exposure.  The examiner noted that the Veteran previously reported a history of hunting pursuant to a September 2007 VA audiological examination report.  

The examiner reported hearing results that were indicative of a hearing loss disability in both ears under 38 C.F.R. § 3.385.  The diagnosis was bilateral sensorineural hearing loss.  The examiner indicated that for the frequencies from 500 to 4000 Hertz, the Veteran had a mild to moderate sensorineural hearing loss in the right ear and a mild to moderately severe sensorineural hearing loss in the left ear.  The examiner indicated that she could not resolve the issue of whether the Veteran's bilateral hearing loss was due to or a result of his active duty service without resorting to mere speculation.  The examiner reported that the Veteran's service treatment records documented normal hearing for a whispered voice test at the time of the enlistment examination and at the time of the separation examination.  The examiner maintained that due to the absence of ear and frequency-specific audiometric testing at time of the Veteran's enlistment and separation examinations, it was not possible to determine if there was a change of hearing during his military service.  The examiner commented that, therefore, she could not resolve the issue without resorting to mere speculation.  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that a September 2007 VA audiological examination report notes that the Veteran's claims file was not provided.  As to diagnoses, the examiner reported that for the frequencies of 500 to 4000 Hertz, the Veteran had mild to moderate sensorineural hearing loss in the right ear and a mild to moderately-severe sensorineural hearing loss in the left ear.  The examiner commented that she could not render an opinion as requested without resorting to mere speculation.  In an October 2007 addendum to the September 2007 VA audiological examination report, the examiner reported that the Veteran's claims file was reviewed.  The examiner reported that an "H1" profile was given to the Veteran at his enlistment and that he had a normal whispered voice test upon his discharge in 1957.  The examiner commented that she could not give an opinion as to whether the Veteran's bilateral hearing loss was related to his military service without resorting to mere speculation.  

Additionally, the Board notes that a May 2010 VA audiological examination report indicates that the Veteran's claims file was reviewed.  The diagnosis was bilateral sensorineural hearing loss.  The examiner indicated that for the frequencies from 500 to 4000 Hertz, the Veteran had a mild to moderate sensorineural hearing loss in the right ear and a mild to moderately severe sensorineural hearing loss in the left ear.  The examiner commented that she could not resolve the issue of whether the Veteran's bilateral hearing loss was due to or a result of his active duty service without resorting to mere speculation.  The examiner reported that the Veteran's service treatment records documented normal hearing for a whispered voice test at the time of the enlistment examination and at the time of the separation examination.  The examiner maintained that due to the absence of ear and frequency-specific audiometric testing at time of the Veteran's enlistment and separation examinations, it was not possible to determine if there was a change of hearing during his military service.  

The Board observes that the examiners pursuant to the September 2007 VA audiological examination report, with the October 2007 addendum, and the May 2010 VA audiological examination report, respectively, both found that they could not resolve the issue of whether the Veteran's bilateral hearing loss was due to or a result of his active duty service without resorting to mere speculation.  The Board notes that both examiners failed to specifically address the Veteran's reports of noise exposure from 40 mm guns during his period of service.  The Board also observes that the Veteran is competent to report that he had hearing problems in service and hearing loss since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board also notes that both examiners did not address the positive opinion of record from Dr. Holland.  Thus, the Board finds that the opinions provided by the examiners at the September 2007 VA audiological examination, with October 2007 addendum, and at the May 2010 VA audiological examination, respectively, are of very limited probative value in this matter.  

The Board notes that a December 2008 treatment report from B. W. Holland, M.D., indicates that the Veteran's audiogram results demonstrated significant slopping sensorineural hearing loss which was maximal at 4000 Hertz.  Dr. Holland stated that such a hearing pattern was seen in noise-induced hearing loss.  Dr. Holland reported that the Veteran had related to him that he had noise exposure using high-caliber guns that were discharged within a foot of his ears, without wearing hearing protection, during his military service.  Dr. Holland commented that there was no question in his mind that the Veteran's military service exposed him to acoustic trauma that had caused his hearing loss.  Dr. Holland also remarked that he could certainly say that the Veteran's hearing loss was very likely caused as a result of his military service.  The Board observes that although there is no indication that Dr. Holland reviewed the Veteran's entire claims file, he did specifically discuss the Veteran's reports of noise exposure from high-caliber guns during his period of service.  

Further, the Board observes that because the Veteran is competent to report any in-service hearing problems, continuous hearing loss symptomatology since service, and current symptoms that form the basis for diagnosis of disability, such evidence tends to relate the current bilateral hearing loss to his period of service.  See Davidson, supra.  Moreover, the Board finds that the Veteran's account is credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

After considering all the evidence and resolving any doubt in the Veteran's favor, the Board finds that the Veteran has bilateral hearing loss that had its onset during a period of service.  Bilateral hearing loss was incurred in active service, warranting service connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


